DETAILED ACTION
This is in response to application filed on August 5th, 2020 in which claims 1-10 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1-- depicted in Figs. 1-7
Species 2-- depicted in Figs. 8-11
The species are independent or distinct because: 
Species 1 illustrates a briefs structure
Species 2 illustrates a sports bra structure
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 5 and 6 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with attorney Brendan Squire on 5/16/22 a provisional election was made without traverse to prosecute the invention of Species 1, Claim(s) 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 8/5/2020 has been considered by the examiner.
Drawings
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because the following same reference character(s) have been used to designate different elements:
Although currently non-elected, review is requested, should the application go to allowance, of Fig. 10 and [0038]; the reference “38” has been utilized for both “torso band 38” and “particulate blocking panel 38, 40”; as best understood, the bands 38 should be removed in Fig. 10, and 38 should be removed from [038] pertaining to the blocking panel
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[010] “overly” should read “overlie”
[030] “in inner side” needs review to read “an inner side”
[030] “front sides 16” should read “front panels 16” for consistency
[031] “An in inner layer” needs review to read “An inner layer”
[035] “Power Stretch FR” is missing the registered trademark symbol, such as in [031]
[035] “Polartech” is missing the registered trademark symbol, such as in [031]
[036] “Prevent” is missing the trademark symbol, such as in [032]
[038] “Stedfast, Stedair®” should read “Stedfast Inc’s Stedair®” as best understood from [036] “Prevent” is missing the registered trademark symbol
The use of the term Stedair® Prevent® in [032], [036], [038], which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.	
Appropriate correction is required.
Claim Objections
Claim(s) 1 and 5 is/are objected to because of the following informalities: 
Claim 1 Line 2 is recommended to establish “a brief structure having…a pair of legs”, especially as Claim 1 Line 4 establishes “each leg of the brief structure”
Claim 1 Line 3 “extend” should read “extends”
Claim 1 Line 6 before “each of the pair of leg openings” add --of--
Claim 1 Line 11 after “overlay,” add --each--
Claim 1 Line 11 after “blocking material” delete “is” and add --, are--
Claim 1 Line 12 “each formed of a flame retardant material” is requested for review; to make Claim 1 Lines 10-13 clearer as to what structures have what materials, it may be suggested “wherein a pouch overlay, front panel overlay, back panel overlay, and a saddle overlay are each formed of a particulate blocking material; wherein the pouch, front panel, back panel, and saddle are each formed of a flame retardant material, wherein the pouch overlay, the front panel overlay, a back panel overlay, and a saddle overlay are attached to the respective pouch, front panel, back panel, and saddle.”  However, examiner notes that such a suggestion is merely to indicate an example of how to make clearer what structures have what materials, and does not necessarily overcome the 112(b) rejections below
Claim 5 Line 1 after “comprising” delete “;” and add --:--
Claim 5 Lines 2-3 “an undergarment” has improper antecedent basis with “undergarment” in the preamble; Claim 5 Lines 2-3 is recommended to read “as a portion of the undergarment”
Claim 5 Line 5 “overly” should read “overlie”
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-4 is/are rejected under U.S.C. 112(b).
The term “the front panel” in Claim 1 Line 5 is unclear and therefore renders the claim indefinite. Claim 1 Lines 2-4 already establishes a plurality of front panels, inasmuch as it recites Lines 3-4 “a front panel…along…each leg”, wherein Line 2 established “a pair of leg openings”.  As such, there is a plurality of front panels.  It is unclear whether “the front panel” is referring to a specific one of the plurality of front panels, or inadvertently did not claim all front panels.
Relatedly, the term “a leg panel extends from…the front panel” in Claim 1 Line 5 is unclear and therefore renders the claim indefinite.  This recitation seems to only establish a single leg panel.  However, it is unclear which leg panel is being referred to as it is unclear which front panel is being referred to.
Relatedly, the term “a leg panel …wraps around…each of the pair of leg openings” is unclear and therefore renders the claim indefinite.   It is unclear whether applicant meant to indicate that there is a plurality of leg panels or that there is a single leg panel that wraps around each of the pair of leg openings.  As best understood from the applicant’s figures, it seem to be the former, but especially in light of the aforementioned 112(b) issues, review is needed.
Similarly, the term “the front panel, the leg panel” in Claim 1 Line 8 is unclear and therefore renders the claim indefinite.  It is unclear whether this is referring to a specific front panel of a plurality of front panels and a specific leg panel of a plurality of leg panels, or another meaning.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 1 is interpreted as two front panels, single leg panel

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blake et al (US Publication 2019/0350290), herein Blake.
Regarding Claim 5, Blake teaches a particulate blocking undergarment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1, 2e; [0045] “hood 100”; [0049] “hood includes a first layer that is adjacent to the particle barrier layer”; [0050] “particle barrier layer 206”; [0052] “inner layer 208 internal to the particle barrier layer 206 (closer to the wearer)”; Blake teaches the hood which, inasmuch as the structure of an undergarment has been defined, meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized as an undergarment, such as under some other garment, wherein the existence of such a structure is particulate blocking to some extent, further so in light of the recitations), comprising:
an inner layer (208) formed of a flame-retardant material formed as an undergarment (see aforementioned rejection of preamble; see Fig. 2e; [0050] "inner layer 208"; [0019] "at least one of the layers may be a flame resistant textile layer"; similarly as aforementioned, Blake teaches the inner layer which meets the structural limitations in the claims and performs the functions as recited such as being capable of utilized under some other garment);
an outer layer (206) formed of a particulate blocking material (see Figs. 2e; [0050] "particle barrier layer 206"),
the outer layer affixed to a portion of the inner layer and dimensioned to overly a sensitive skin area of a user (see Figs. 2e; [0052] "inner layer 208 may be joined to the particle barrier layer 206"; Blake teaches the outer layer which meets the structural limitations in the claims and performs the functions as recited such as being capable of dimensioned for such intended use; for example, a user’s face may be sensitive).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US Publication 2019/0350290), herein Blake, as applied to Claim(s) 5 above, in view of Harris et al (USPN 11006680), herein Harris.
Regarding Claim 6, Blake teaches all the claimed limitations as discussed above in Claim 5.
Blake at least suggests the particulate blocking material has a particulate blocking efficiency of at least 90% (Blake of modified Frantz teaches that the particulate blocking material can be a variety of materials ([0024]) and is effective to block particulates having a diameter that is greater than or equal to 0.027 micrometers ([0040])).  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Blake is capable of a blocking efficiency of at least 90% should the particulate be in a range greater than or equal to 0.027 micrometers.

Nevertheless, Harris teaches the particulate blocking material having a particulate blocking efficiency of at least 90% (Col. 6 Lines 50-53, 57-59 "particulate-blocking layer 60 can have a barrier efficiency of greater than 95% for particles greater than 1 micron.  In one case, the particulate-blocking material 60 is made of….STEDAIR PREVENT particulate barrier protection"; see Fig. 3; Col. 11 Lines 38-39 "particulate-blocking material 60 inside...calflet 41", where Fig. 3 is trousers; wherein it is known in the art, such as disclosed by applicant’s specification in [036], that such a material meets the limitation).

As such, Blake teaches all of the elements of the instant invention as discussed in detail above except providing explicit teaching of a particulate blocking efficiency of at least 90%.  Although Blake does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Frantz, if necessary, by making its particulate barrier layer (provided by Blake) of STEDAIR PREVENT. Such modification would be considered a mere choice of a commonly used material, in the particulate blocking garment art, to make a particulate blocking layer of STEDAIR PREVENT, and therefore a blocking efficiency of at least 90%, on the basis of its suitability for the intended use. In other words, the use of a material with blocking efficiency of at least 90% would have been an "obvious to try" approach because the use of such a well-known material for a particulate-blocking garment, is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blake’s particulate-barrier layer, if necessary, with the material providing at least 90% blocking efficiency of Harris, based on desired intended use and the material characteristics.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantz et al (US Publication 2015/0320118), herein Frantz, in view of Blake et al (US Publication 2019/0350290).
Regarding Claim 1, Frantz teaches a particulate blocking undergarment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-2; [0017] "undergarment 100"; Frantz teaches the undergarment which meets the structural limitations in the claims and performs the functions as recited such as being capable of being particulate blocking to some degree), comprising:
a brief structure having a waistband (106) (see Figs. 1-2; [0017] “undergarment 100 is shown as a mid-thigh boxer brief style undergarment”; [0017] "undergarment 100 includes…waistband 106"),
and a pair of leg openings (see Fig. 1, [0018] “two separate leg portions 103 each having a leg opening at the first end of the body 102”);
a front pouch (108) dimensioned to cover a groin area (see Fig. 1; [0022] “pouch region 108”; Frantz teaches the front pouch which meets the structural limitations in the claims and performs the functions as recited such as being capable of dimensioned to cover a groin area, especially in light of [0019] “support a male anatomy within the pouch region 108”)
and a front panel (112 and 114) extend from the front pouch along a medial aspect of each leg of the brief structure ([0022] "outer stitch area 112 and an inner stitch area 114" together constituting a front panel; wherein the 112/114 of each side is a plurality of front panels; see Fig. 1 for the extent as recited);
a leg panel extends from a lateral aspect of the front panel (see Fig. 1; [0022] “body 102”)
and wraps around a lateral aspect of each of the pair of leg openings to join with a back panel (118) dimensioned to cover a medial portion of a wearer's buttocks (see Figs. 1 and 2, wherein body 102 is at the back; back panel being [0023] “stitch area 118”; Frantz teaches the back panel which meets the structural limitations in the claims and performs the functions as recited such as being capable of dimensioned to cover a portion of the wearer’s buttocks as recited);
a saddle (104) interconnects each of the front pouch, the front panel, the leg panel, and the back panel (see Figs. 1-2; [0017] “crotch piece 104”; inasmuch the brief structure is an integral invention, the saddle is interconnected with all the structures recited; furthermore, 104 is indirectly connected to 108 and 118, and is directly connected to 112, 114, 102).

Frantz does not explicitly teach a pouch overlay, a front panel overlay, a back panel overlay, and a saddle overlay,
formed of a particulate blocking material,
is attached to the respective pouch, front panel, back panel, and saddle,
each formed of a flame retardant material.

Blake teaches an overlay (see Fig. 2e; [0050] “particle barrier layer 206”; [0052] “inner layer 208 internal to the particle barrier layer 206 (closer to the wearer)”; as such, 206 is an overlay to layer 208)
formed of a particulate blocking material (see Fig. 2e; [0050] “particle barrier layer 206”),
attached to a respective layer ([0050] "inner layer 208"; [0052] “inner layer 208 may be joined to the particle barrier layer 206”),
formed of a flame retardant material ([0019] "at least one of the layers may be a flame resistant textile layer").
Even if necessary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blake’s inner layer 208 to be flame retardant especially as [0019] teaches as such, and there is a finite number of solutions with expected results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frantz’s individual undergarment panels to be the two-layer configuration of Blake, complete with the respective materials, as Blake shows it is known in the art to overlay a particulate layer with a flame-resistant layer for intended use.

As such, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Frantz teaches a particulate blocking undergarment (Frantz being undergarment, Blake further being particulate blocking).

Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantz et al (US Publication 2015/0320118), herein Frantz, in view of Blake et al (US Publication 2019/0350290), as applied to Claim(s) 1 above, further in view of Harris et al (USPN 11006680), herein Harris.
Regarding Claim 2, modified Frantz teaches all the claimed limitations as discussed above in Claim 1.
Modified Frantz at least suggests the particulate blocking material having a particulate blocking efficiency of at least 90% (Blake of modified Frantz teaches that the particulate blocking material can be a variety of materials ([0024]) and is effective to block particulates having a diameter that is greater than or equal to 0.027 micrometers ([0040])).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Blake is capable of a blocking efficiency of at least 90% should the particulate be in a range greater than or equal to 0.027 micrometers.

Nevertheless, Harris teaches the particulate blocking material having a particulate blocking efficiency of at least 90% (Col. 6 Lines 50-53, 57-59 "particulate-blocking layer 60 can have a barrier efficiency of greater than 95% for particles greater than 1 micron.  In one case, the particulate-blocking material 60 is made of….STEDAIR PREVENT particulate barrier protection"; see Fig. 3; Col. 11 Lines 38-39 "particulate-blocking material 60 inside...calflet 41", where Fig. 3 is trousers; wherein it is known in the art, such as disclosed by applicant’s specification in [036], that such a material meets the limitation).

As such, modified Frantz teaches all of the elements of the instant invention as discussed in detail above except providing explicit teaching of a particulate blocking efficiency of at least 90%.  Although modified Frantz does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Frantz, if necessary, by making its particulate barrier layer (provided by Blake) of STEDAIR PREVENT. Such modification would be considered a mere choice of a commonly used material, in the particulate blocking garment art, to make a particulate blocking layer of STEDAIR PREVENT, and therefore a blocking efficiency of at least 90%, on the basis of its suitability for the intended use. In other words, the use of a material with blocking efficiency of at least 90% would have been an "obvious to try" approach because the use of such a well-known material for a particulate-blocking garment, furthermore of a lower-body garment, is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, if necessary, Frantz’s overlays, further particulate-barrier by Blake, with the material providing at least 90% blocking efficiency of Harris, based on desired intended use and the material characteristics.
Regarding Claim 4, modified Frantz teaches all the claimed limitations as discussed above in Claim 1.
Modified Frantz at least suggests wherein each of the pouch overlay, the front panel overlay, the back panel overlay, and the saddle overlay have a particulate blocking efficiency of at least 99% (Blake of modified Frantz teaches that the particulate blocking material can be a variety of materials ([0024]) and is effective to block particulates having a diameter that is greater than or equal to 0.027 micrometers ([0040])).  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Blake is capable of a blocking efficiency of at least 99% should the particulate be in a range greater than or equal to 0.027 micrometers.

Nevertheless, Harris teaches the particulate blocking material having a particulate blocking efficiency of at least 99% (Col. 6 Lines 50-53, 57-59 "particulate-blocking layer 60 can have a barrier efficiency of greater than 95% for particles greater than 1 micron.  In one case, the particulate-blocking material 60 is made of….STEDAIR PREVENT particulate barrier protection"; see Fig. 3; Col. 11 Lines 38-39 "particulate-blocking material 60 inside...calflet 41", where Fig. 3 is trousers; wherein it is known in the art, such as disclosed by applicant’s specification in [036], that such a material meets the limitation).

As such, modified Frantz teaches all of the elements of the instant invention as discussed in detail above except providing explicit teaching of a particulate blocking efficiency of at least 99%.  Although modified Frantz does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Frantz, if necessary, by making its particulate barrier layer (provided by Blake) of STEDAIR PREVENT. Such modification would be considered a mere choice of a commonly used material, in the particulate blocking garment art, to make a particulate blocking layer of STEDAIR PREVENT, and therefore a blocking efficiency of at least 99%, on the basis of its suitability for the intended use. In other words, the use of a material with blocking efficiency of at least 90% would have been an "obvious to try" approach because the use of such a well-known material for a particulate-blocking garment, furthermore of a lower-body garment, is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, if necessary, Frantz’s overlays, further particulate-barrier by Blake, with the material providing at least 99% blocking efficiency of Harris, based on desired intended use and the material characteristics.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantz et al (US Publication 2015/0320118), herein Frantz, in view of Blake et al (US Publication 2019/0350290), as applied to Claim(s) 1 above, further in view of Polartec (NPL).
Regarding Claim 3, modified Frantz teaches all the claimed limitations as discussed above in Claim 1.
Modified Frantz does not explicitly teach wherein each of the front pouch, the front panel, the back panel, and the saddle are a cotton-poly-spandex material.
However, Blake of modified Frantz does teach that the material of these panels can be a variety of flame-retardant materials ([0019]).

Polartec teaches a flame-retardant material made of cotton-poly-spandex material (see the NPL “Power Stretch® Flame Resistant (FR): Contouring Fabric”, “workwear”, wherein it is known in the art, such as disclosed by applicant’s specification [0035], that such a material is made of cotton-poly-spandex).

As such, modified Frantz teaches all of the elements of the instant invention as discussed in detail above except providing explicit teaching of a cotton-poly-spandex material such as Power Stretch FR.  Although modified Frantz does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Frantz, if necessary, by making flame-retardant layer (provided by Blake) of Power Stretch FR. Such modification would be considered a mere choice of a commonly used material, in the flame retardant garment art, to make a flame retardant layer of Power Stretch FR, and therefore of cotton-poly-spandex, on the basis of its suitability for the intended use. In other words, the use of cotton-poly-spandex in the form of Power Stretch FR would have been an "obvious to try" approach because the use of such a well-known material for a flame-retardant garment is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, if necessary, Frantz’s inner layers, flame-retardant by Blake, with the cotton-poly-spandex of Harris, based on desired intended use and the material characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Kneibler (USPN 2319138) directed to separate left/right leg panels connecting to a back panel; Nishiyama et al (USPN 5762535) directed to underwear with pouch, front panels, leg panels, saddle; Owenby (USPN 2494261) directed to brief with pouch, front panels, leg panels, saddle; Boston (US Publication 2006/0200893) directed to front/back of brief; Hurd (USPN 2190425) directed to front and saddle of brief; Brocks (USPN 5461729) directed to front overlay; Boynton (USPN 4875236) directed to pouch overlay; front overlay; Baychar (US Publication 2017/0347730) directed to Polartec Powerstretch; Gallagher (USPN 9731469) directed to hood and underwear; Frantz (USPN 10053804) directed to particulate blocking undergarment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732       


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732